Citation Nr: 0734880	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2007.  A transcript of the hearing 
has been associated with the claim file.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence of the claimed 
in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of entitlement to service connection for PTSD.  In 
a VCAA letter of May 2003 the appellant was provided adequate 
notice as to the evidence needed to substantiate his claims.  
He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letter predated the rating decision.  With regard to 
notice as to disability ratings and effective date 
assignment, notice was not provided until a letter of March 
2006.  However, the lack of timeliness is not prejudicial to 
the appellant because his claim is denied, and, therefore, 
the issues of rating and effective date do not arise.  The 
Board finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records and private medical treatment 
records have been obtained.  The veteran was afforded a 
Travel Board hearing.  Therefore, the Board finds that the VA 
has satisfied its duties to notify and to assist the claimant 
in this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2007)  see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

The veteran asserts he has PTSD as a result of service in 
Vietnam.  VA outpatient treatment records of July 2003 note a 
diagnosis of PTSD.  VA outpatient treatment records of June 
2002 and December 2004 note the stressors upon which the PTSD 
diagnosis is based are reported to include an experience in 
Vietnam where he almost drowned when he swan to warn a ship 
that it was heading for a fuel line; another time he was left 
on a buoy three miles in the China Sea for almost a day in 
130 degree weather in shark infested water; witnessing the 
suicide of a fellow sailor; seeing a woman get shot due to 
his own fault; and also legal issues encountered upon his 
return from Vietnam including being put on restriction for 
going on unauthorized absence and having to confess under 
duress to a homosexual act.  Therefore, the claim for service 
connection for PTSD in this appeal must be decided based upon 
the question of whether the in-service stressor(s) reported 
by the veteran and relied upon by the competent medical 
professionals diagnosing PTSD occurred, as substantiated by 
credible supporting evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the appellant was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304 (2006).

If the determination of combat status is affirmative, then 
(and only then), a second step requires that the appellant's 
lay testimony regarding claimed stressor must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.

The veteran has not been awarded any combat awards and his 
service records do not indicate combat service.  Service 
personnel records show his military occupational specialty 
(MOS) was Commissaryman Basic.  In a VA outpatient treatment 
record of June 2002 and in letters, the veteran stated he was 
not involved in combat while in Vietnam.  There are no 
indicia of combat and the provisions of 38 U.S.C.A. § 1154 
(West 2002) do not apply.  

The Court's holding in Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996), established, as a matter of law, that "if the 
claimed stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, in 
Moreau v. Brown, 9 Vet. App. 389 (1996), the Court held that 
the fact that a medical opinion was provided relating PTSD to 
events the veteran described in service could not constitute 
"credible supporting evidence" of the existence of the 
claimed noncombat stressor.  Id.

In order to be searched, incidents must have been reported 
and documented at the time of occurrence, and, the veteran 
must provide adequate information as to the who, what, where 
and when of each stressor.  The veteran in this case did not 
sufficiently identify specific facts such as the full name or 
social security number of the individual(s) he claimed were 
wounded or the location where the stressors occurred.  Due to 
the lack of information the incidents involving the suicide 
of a fellow sailor and the wounding of the woman are not 
verifiable.

With regard to the veteran's claimed stressors of having to 
swim to try and stop a ship from going over a fuel line and 
being left stranded in a buoy, the Board notes claimed 
stressors have not been corroborated as the veteran has not 
provided enough evidence to corroborate the claimed 
stressors.  The veteran has not submitted any evidence to 
corroborate these events except for his own account.  He has 
not submitted any specific dates of the related events, and 
no statements from any other witnesses to the events.  
Although the veteran has provided descriptions of these 
events, these are anecdotal incidents and are not subject to 
verification.

With regards to the stressors relating to the veteran's legal 
problems including his confession under duress, the Board 
notes that service personnel records corroborate the 
veteran's legal problems and confession.  However, the 
veteran's account of the threats and coercion he experienced 
during these legal problems cannot be verified.  Although the 
veteran has provided descriptions of the events these too are 
anecdotal incidents and are not subject to verification.

The veteran has not provided sufficient information for a 
search to be conducted.  The veteran has offered his own 
statements in support of the alleged stressful events, to 
include notation of such experiences as recorded by medical 
professionals in association with his claim for compensation.  
A noncombat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  The Board also notes that credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396.

The veteran has alleged stressors in which he a fellow sailor 
committed suicide, a civilian woman was wounded, being 
stranded in a buoy, having to swim to stop a ship from going 
over fuel lines, and legal problems to include a coerced 
confession.  While every detail of an asserted stressor need 
not be corroborated in order for it to be considered properly 
verified, some version of the claimed events, other than the 
noncombat veteran's statements, must support his account.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  In regard to his assertion 
that he was saved by sea snakes that carried him to the 
shore-line, the Board cannot image a basis to seek 
confirmation of the event.

In summary, the veteran does not have PTSD attributable to a 
verifiable in-service stressor.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Therefore, the benefit sought on appeal is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


